PER CURIAM
*938*830Appellant seeks reversal of a judgment committing her to the Mental Health Division for a period not to exceed 180 days. ORS 426.130. In her first assignment of error, appellant contends that the trial court erred because the record does not contain clear and convincing evidence that appellant is a "person with mental illness." ORS 426.005 (1)(f). The state concedes that the evidence is legally insufficient to support appellant's commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment of commitment. Based on that disposition, we do not reach appellant's second assignment of error.
Reversed.